UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1075




In Re:   RONALD ERIC MARSHALL,


                Petitioner.




                On Petition for Writ of Mandamus.
             (1:00-cr-00033-BEL-3; 1:04-cv-00465-BEL)


Submitted:   April 30, 2008                 Decided:   June 25, 2008


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ronald Eric Marshall, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Ronald Eric Marshall petitions for a writ of mandamus,

alleging that the district court has unduly delayed acting on his

motion to amend or alter its November 6, 2006 order denying relief

on his motion under 28 U.S.C. § 2255 (2000).     Marshall seeks an

order from this court directing the district court to act.

          The writ of mandamus is a drastic remedy and should be

granted only in those extraordinary situations when no other remedy

is available.   In re: Beard, 811 F.2d 818, 826 (4th Cir. 1987).

Marshall filed his Fed. R. Civ. P. 60(b) motion on October 17,

2007.   According to the district court’s docket sheet, there has

been no action on the motion since the date of filing.   Because the

matter has been pending before the district court for just over six

months, we find that there has been no undue delay in processing

Marshall’s motion.   We therefore deny the petition for mandamus

relief without prejudice to Marshall’s right to refile if the

district court does not act expeditiously.       In light of this

disposition, we deny Marshall’s motion to expedite.        We grant

Marshall’s motion to proceed in forma pauperis in this court.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                   PETITION DENIED


                              - 2 -